Citation Nr: 1525400	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 .
 
2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from July 1955 to April 1959.  He died in July 2008.  The appellant is the Veteran's surviving spouse.

The current matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Pittsburgh.  

The Board has reviewed the Veteran's physical claims file, as well as his Veterans Benefits Management System  (VBMS) electronic claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in July 2008 (more than 49 years after his separation from active duty) from terminal congestive heart failure.  Coronary artery disease was a significant condition contributing to death.

2.  At the time of the Veteran's death, service connection was in effect for paralysis of the right foot and post-operative residuals of herniated nucleus pulposus.  He was also in receipt of a total disability evaluation on the basis of individual unemployability (TDIU) and special monthly compensation (SMC) due to the loss of use of one foot.
 
3.  The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.22, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The appellant's claim for DIC under 38 U.S.C.A. § 1318 is being decided based on the law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are inapplicable when there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law).  The VCAA does not apply here because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

DIC Under 38 U.S.C.A. §1318 

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service connected, even though the Veteran died of non-service-connected causes, if two conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death must not be the result of his own willful misconduct.  38 C.F.R. § 3.22(a)(1).  The Board need not address this first element because the record does not establish the second requirement -- namely, that at the time of death, certain requirements for total disability compensation must have been met.  38 C.F.R. § 3.22(a)(2).  There are three ways in which the total disability requirement can be met: the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that (1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of his death in July 2008, the Veteran was service connected for paralysis of the right foot, evaluated as 60 percent disabling from August 3, 2005; and post-operative residuals of herniated nucleus pulposus, evaluated as 40 percent disabling from July 19, 2001.  [His combined service-connected disability rating was 80 percent from August 3, 2005.]  He was also in receipt of SMC, effective July 19, 2001, and TDIU, effective August 3, 2005.

As noted above, the Veteran was not receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  He was not rated totally disabling continuously since his release from active duty in 1959 and for a period of not less than five years immediately preceding death.  Therefore, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former POW who died after September 30, 1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis, supra.


ORDER

DIC benefits under 38 U.S.C.A. § 1318 are denied.


REMAND

The record reflects that the Veteran died in July 2008; the immediate cause of his death was terminal congestive heart failure.  Coronary artery disease was listed as a significant condition contributing to death.  At the time of the Veteran's death, service connection was in effect for paralysis of the right foot and post-operative residuals of herniated nucleus pulposus. 

In September 2008, the appellant filed her cause of death claim, essentially asserting that the Veteran's service-connected foot and back disabilities limited his ability to exercise, which in turn contributed to his fatal heart condition.  See appellant's statements received in December 2008 and June 2010.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, when it combined to cause death, or when it aided or lent assistance to the production of death.  VA regulations provide that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

38 C.F.R. § 3.312(c)(3) provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

There are primary causes of death which by their very nature are so overwhelming
that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

The appellant submitted August 2008 and October 2012 private opinions from Dr. C., who noted the Veteran's inability to exercise and opined that his "orthopedic problems did affect his ability to rehabilitate from his cardiac issues.  Ultimately, I believe they contributed to ongoing strain on his cardiovascular system and ultimately to his eventual death."  There is no evidence that Dr. C. reviewed the Veteran's claims file before providing this opinion.

A VA medical opinion has not yet been obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), a medical opinion is necessary to determine whether it is at least as likely as not (50 percent or greater) the Veteran's service-connected disabilities caused or substantially or materially contributed to the cause of his death, i.e. congestive heart failure.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA medical provider to obtain a medical opinion.  A complete rationale should be provided for any opinion expressed. 

The VA medical professional should answer the following question:

Is it at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's service-connected paralysis of the right foot and/or post-operative residuals of herniated nucleus pulposus contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  Why or why not? 

In rendering the opinion, the VA medical professional is advised that it is not sufficient to show that a service connected disability or disabilities casually shared in producing death, but rather it must be shown that there was a causal connection.  In this regard, the VA medical professional should consider the August 2008 and October 2012 opinions from Dr. C. suggesting that the Veteran's service connected disabilities affected his ability to rehabilitate from his cardiac issues and that the ongoing strain they placed on his cardiovascular system ultimately led to his eventual death.

The examiner is informed that, generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

Also service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


